20-1179 (L)
    Papapietro v. Litton Loan Servicing, LP, et al.


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 5th day of May, two thousand twenty-two.

    PRESENT:
                        BARRINGTON D. PARKER,
                        JOSEPH F. BIANCO,
                        MYRNA PÉREZ,

                      Circuit Judges.
    _____________________________________

    ANTHONY PAPAPIETRO,

                                  Plaintiff-Appellant,

                        v.                                                               20-1179 (L)
                                                                                         20-2807 (Con)
    LITTON LOAN SERVICING, LP, OCWEN
    LOAN SERVICING, LLC, POPULAR
    MORTGAGE SERVICING, INC.

                      Defendants-Appellees. *
    _____________________________________

    FOR PLAINTIFF-APPELLANT:                                    RALPH P. FRANCO, JR., Rosenberg Law Firm,
                                                                Brooklyn, NY.

    FOR DEFENDANTS-APPELLEES:                                   BRETT L. MESSINGER, (Brian J. Slipakoff, on
                                                                the brief), Duane Morris LLP, New York,

    *
        The Clerk of Court is respectfully directed to amend the caption as set forth above.
                                                      NY, for Litton Loan Servicing, LP, and
                                                      Ocwen Loan Servicing, LLC.

                                                      MARTIN EISENBERG, Law Offices of Martin
                                                      Eisenberg, White Plains, NY, for Popular
                                                      Mortgage Servicing, Inc.

       Consolidated appeals from multiple judgments and orders of the United States District

Court for the Eastern District of New York (Townes, J.; Kuntz, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment and order of the district court are AFFIRMED.

       In the lead appeal, plaintiff-appellant Anthony Papapietro—who submitted his brief pro se

but was represented by counsel at oral argument—appeals the district court’s judgment in favor of

defendants-appellees, several mortgage servicing companies, on his claims that they violated state

and federal law by, inter alia, assessing improper fees, charging Papapietro’s escrow account for

homeowner’s insurance which he already paid, and not providing a loan modification. In granting

summary judgment to defendants-appellees, the district court concluded that most of Papapietro’s

claims were time-barred and that his remaining claims were meritless. In the consolidated appeal,

Papapietro appeals the district court’s order denying reconsideration. We assume the parties’

familiarity with the underlying facts and procedural history, to which we refer only as necessary

to explain our decision to affirm.

       We review a grant of summary judgment de novo, Sousa v. Marquez, 702 F.3d 124, 127

(2d Cir. 2012), and a denial of reconsideration for abuse of discretion, Gomez v. City of New York,

805 F.3d 419, 423 (2d Cir. 2015) (per curiam). “A district court is said to abuse its discretion if it

bases its ruling on an erroneous view of the law or on a clearly erroneous assessment of the


                                                  2
evidence, or renders a decision that cannot be located within the range of permissible decisions.”

Id. (internal quotation marks and alteration omitted).

        Upon review of the record and relevant case law, we conclude that the district court’s grant

of summary judgment was correct and that its denial of reconsideration was not an abuse of

discretion. We affirm for substantially the same reasons stated by the district court in its orders

dated November 10, 2014, March 31, 2020, and August 6, 2020. 1

        We have considered all of Papapietro’s arguments and find them without merit.

Accordingly, we AFFIRM the district court’s judgment and order denying reconsideration.

                                                   FOR THE COURT:
                                                   Catherine O=Hagan Wolfe, Clerk of Court




1
   With respect to Papapietro’s claim under Section 2609(a) of the Real Estate Settlement Procedures Act,
12 U.S.C. § 2609(a), we conclude that any challenge to the district court’s dismissal of that claim has been
waived on appeal because Papapietro has failed to address the district court’s reasoning in connection with
its holding that there is no private right of action to bring such a claim, nor does he provide any citations to
authorities or parts of the record to support his conclusory reference to Section 2609(a). See Fed. R. App.
P. 28(a)(8)(A); Gerstenbluth v. Credit Suisse Sec. (USA) LLC, 728 F.3d 139, 142 n.4 (2d Cir. 2013) (holding
challenge on appeal waived where pro se litigant only mentioned the substance of the district court’s ruling
“obliquely and in passing”); accord Terry v. Incorporated Village of Patchogue, 826 F.3d 631, 632–33 (2d
Cir. 2016). Thus, we need not (and do not) address the district court’s conclusion that no private cause of
action exists under Section 2609(a).

                                                       3